United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                      April 25, 2014

                                          Before

                            DIANE P. WOOD, Chief Judge

                            DANIEL A. MANION, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge




No. 13‐2822

KENNETH A. CARTER, at al.                          Appeal from the United States 
              Petitioners‐Appellants,              Tax Court
v.
                                                   No. 002909‐10R
COMMISSIONER OF INTERNAL
REVENUE, et al.
                Respondents‐Appellees.




                                        O R D E R

       On consideration of the petition for rehearing filed by petitioners‐appellants, the
following amendments are made to the opinion issued on March 25, 2014:

       Page 8, block quote: “[the Tax Court]” is amended to read “[Carter I]” and in the
       last full paragraph, the sentence starting “In other words” is deleted in its
       entirety and the following text is inserted: “In other words, appellants argue that
       our Carter I decision should not have stopped the Tax Court from considering
      and concluding that the Commissioner’s November 2, 2009, letter
      acknowledging the continuation of the Plan was an erroneous conclusion of
      law.”

       Finally, all judges on the original panel have voted to deny rehearing.  The
petition is therefore DENIED.